Order entered January 29, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01525-CV

 D MAGAZINE PARTNERS, L.P. D/B/A D MAGAZINE F/K/A MAGAZINE LIMITED
          PARTNERS, L.P. AND ALLISON MEDIA, INC., Appellants

                                                V.

                          JANAY BENDER ROSENTHAL, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-01346

                                            ORDER
       Although ordered to file her portion of the reporter’s record no later than January 15,

2020, court reporter Vielica Dobbins has not complied. Accordingly, we ORDER Ms. Dobbins

to file the record no later than February 10, 2020.

       We DIRECT the Clerk of the Court to send a copy of this order to Tina Thompson,

Official Court Reporter for the 134th Judicial District Court; Ms. Dobbins; and, the parties.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE